xNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a heater having a plurality of heating elements … acquires information of an image to be formed … independently controls electric power supplied to each of the plurality of heating elements … control portion sets respective preset temperatures of non-image heating regions through which the image does not pass, that are located closer to one end side …and sets respective preset temperatures of non-image heating regions … located closer to the other end side …corrects the respective preset temperatures … such that a difference between a first average temperature… and a second average temperature, … is within a predetermined temperature range” in combination with the remaining claim elements as set forth in claims 1, 3, 7-8 and 11.
Claims 9 and 10 remain allowed for the reasons set forth in the Office Action mailed on 3 February 2022.
Prior art does not disclose or suggest the claimed “ a plurality of heating elements … independently controls electric power supplied to each of the plurality of heating elements … sets respective control target temperatures of image heating regions through which the image passes higher than respective control target temperatures of non-image heating regions through which the image does not pass… non-image heating regions located closer to one end side … is larger than a number of the non-image heating regions located closer to the other end side … sets the respective control target temperatures of the non-image heating regions located closer to the one end side higher than the respective control target temperatures of the non-image heating regions located closer to the other end side” in combination with the remaining claim elements as set forth in claims 12-16.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
6/24/2022